Case 1:20-mc-00212-AJN Document 31-24 Filed 06/26/20 Page 1 of 4




              Exhibit 24
                Case 1:20-mc-00212-AJN Document 31-24 Filed 06/26/20 Page 2 of 4
6/24/2020      Act No. 68-678 of July 26, 1968 relating to the communication of documents and information of an economic, commercial, industrial...




                                       FRENCH
                                       REPUBLIC
                                       Liberty                      A public communication service dedicated to the legal field
                                       Equality
                                       Brotherhood




    Act No. 68-678 of July 26, 1968 relating to the communication of documents and information of an
    economic, commercial, industrial, financial or technical nature to foreign natural persons or legal
                                                   entities
                                  Consolidated version as of June 24, 2020


                                                     Article 1
                           Amended by Act 80-538 1980-07-16, Art. 2 I JORF, July 17, 1980

   Subject to international treaties or agreements, it is prohibited for any natural person who is a French
   national or usually reside on French territory, as well as for any officer, representative, agent or employee
   of a legal entity whose registered office is located in France or who has an establishment in France, to
   communicate, whether in writing, orally or in any other fashion, regardless of the location where such
   communication takes place, to any foreign public authorities any documents or information of an economic,
   commercial, industrial, financial or technical nature the disclosure of which is likely to undermine France’s
   sovereignty, security, essential economic interests or public order, and which has been specified by
   administrative authorities as a need.

                                                     Article 1a
                           Created by Act 80-538 1980-07-16, Art. 2 II JORF, July 17, 1980

   Subject to international treaties or agreements and to the laws and regulations in effect, it shall be
   prohibited for any person to request, seek or communicate, whether in writing, orally or in any other form,
   any documents or information of an economic, commercial, industrial, financial or technical nature intended
   for the production of evidence for, or in connection with, any foreign judicial or administrative proceedings.

                                                     Article 2
                            Amended by Act 80-538 1980-07-16, Art. 3 JORF, July 17, 1980

   The persons referred to in Articles 1 and 1a shall inform the relevant ministry without delay whenever they
   are presented with any request for such communications.

                                                  Article 3
       Amended by Order No. 2000-916 of September 19, 2000 - Art. 3 (V) JORF, September 22, 2000, in
                                       effect since January 1, 2002

   Without prejudice to the heavier penalties provided for by law, any violation of the provisions in Articles 1
   and 1a of this law shall be punishable by six months of imprisonment and a fine of 18,000 euros, or by
   either of these two penalties only.




   https://www.legifrance.gouv.fr/affichTexte.do?cidTexte=JORFTEXT000000501326                                                           1/1
Case 1:20-mc-00212-AJN Document 31-24 Filed 06/26/20 Page 3 of 4
6/24/2020        Loi n° 68-6781:20-mc-00212-AJN
                      Case    du 26 juillet 1968 relative à la communication
                                                                 Document    de 31-24
                                                                                documents Filed
                                                                                          et renseignements
                                                                                                  06/26/20  d'ordre économique,
                                                                                                                 Page    4 of 4commercial, industriel…




   Loi n° 68-678 du 26 juillet 1968 relative à la communication de documents et renseignements
        d'ordre économique, commercial, industriel, financier ou technique à des personnes
                                  physiques ou morales étrangères
                                   Version consolidée au 24 juin 2020


                                                                    Article 1
                                        Modifié par Loi 80-538 1980-07-16 art. 2 I JORF 17 juillet 1980

   Sous réserve des traités ou accords internationaux, il est interdit à toute personne physique de nationalité française ou
   résidant habituellement sur le territoire français et à tout dirigeant, représentant, agent ou préposé d'une personne morale y
   ayant son siège ou un établissement de communiquer par écrit, oralement ou sous toute autre forme, en quelque lieu que ce
   soit, à des autorités publiques étrangères, les documents ou les renseignements d'ordre économique, commercial, industriel,
   financier ou technique dont la communication est de nature à porter atteinte à la souveraineté, à la sécurité, aux intérêts
   économiques essentiels de la France ou à l'ordre public, précisés par l'autorité administrative en tant que de besoin.

                                                                 Article 1 bis
                                         Créé par Loi 80-538 1980-07-16 art. 2 II JORF 17 juillet 1980

   Sous réserve des traités ou accords internationaux et des lois et règlements en vigueur, il est interdit à toute personne de
   demander, de rechercher ou de communiquer, par écrit, oralement ou sous toute autre forme, des documents ou
   renseignements d'ordre économique, commercial, industriel, financier ou technique tendant à la constitution de preuves en
   vue de procédures judiciaires ou administratives étrangères ou dans le cadre de celles-ci.

                                                                    Article 2
                                         Modifié par Loi 80-538 1980-07-16 art. 3 JORF 17 juillet 1980

   Les personnes visées aux articles 1er et 1er bis sont tenues d'informer sans délai le ministre compétent lorsqu'elles se
   trouvent saisies de toute demande concernant de telles communications.

                                                                    Article 3
       Modifié par Ordonnance n°2000-916 du 19 septembre 2000 - art. 3 (V) JORF 22 septembre 2000 en vigueur le 1er janvier
                                                            2002

   Sans préjudice des peines plus lourdes prévues par la loi, toute infraction aux dispositions des articles 1er et 1er bis de la
   présente loi sera punie d'un emprisonnement de six mois et d'une amende de 18000 euros ou de l'une de ces deux peines
   seulement.




https://www.legifrance.gouv.fr/affichTexte.do?cidTexte=JORFTEXT000000501326                                                                        1/1
